DETAILED ACTION
Claims 1-7 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Independent claim 1 16 recites a method for constructing a sequencing plan while off-line for a plurality of tasks which decomposes tasks into frames, associating constraints, forming a sequence of time slots, parsing the time slots, finding eligible processing for each time slot, sorting those processes, and distributing the tasks to the various time slots.  Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers a mental process, but for the recitation of generic computer components.  For example, but for the “real-time system” (Claim 1), the above steps in the context of each of these claims could be done by a user manually and/or mentally processing information (and, in fact, the claim itself is described as a method to be performed “off-line”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components (“real-time system”, then it falls within the “mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claims recite “a real-time system” (Claim 1) for potentially carrying out the limitations addressed above.  All 

Each of the claims do not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “removing order constraints” (Claim 2), the specific parsing algorithm of claim 3, and specific placement algorithm of claim 4, and the specific associating, allocating, and placing elements of claims 5 and 6 do not amount to more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, independent claim 1 is not patent eligible.

A careful study of dependent claims 2-6 shows no further element that is sufficient to amount to significantly more than the judicial exception, including a generic computing element of a “uniform register”.  In all, none of the above stated dependent claims cure the deficiency of the claim on which they depend.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196